Filed 12/11/15 P. v. Ghoman CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C078556

                   Plaintiff and Respondent,                                    (Super. Ct. Nos. CM041658,
                                                                                        CM041949)
         v.

GURJEET SINGH GHOMAN,

                   Defendant and Appellant.



         Around May 23, 2013, defendant Gurjeet Singh Ghoman received a stolen
Remington model 870 shotgun. He pled no contest to receiving stolen property and
admitted a gang enhancement in case No. CM041658. The trial court placed defendant
on three years’ probation.
         On September 19, 2014, Chico police officers conducting a probation search of
defendant’s residence found cocaine, marijuana, and $3,933 in cash. Several texts on
defendant’s cell phone indicated his involvement in the sale of controlled substances.




                                                             1
       Defendant pled guilty to possession of marijuana for sale in case No. CM041949.
As a result of the plea, the trial court found defendant violated his probation in case
No. CM041658.
       Defendant subsequently moved to: 1) have the receiving conviction designated as
a misdemeanor because the shotgun in question was worth less than $950; and 2) dismiss
the gang enhancement (Pen. Code, § 186.22, subd. (b)(1)). At sentencing, the trial court
designated the receiving offense as a misdemeanor and struck the gang enhancement.1
The court additionally found that defendant was subject to felony sentencing on the
receiving charge pursuant to subdivision (d) of section 186.22 of the Penal Code,2 and
sentenced defendant to an upper term of three years on the receiving count and a




1       Penal Code section 186.22, subdivision (b)(1) provides an enhancement for “any
person who is convicted of a felony committed for the benefit of, at the direction of, or in
association with any criminal street gang, with the specific intent to promote, further, or
assist in any criminal conduct by gang members.” (Italics added.)
2      Penal Code section 186.22, subdivision (d) states: “Any person who is convicted
of a public offense punishable as a felony or a misdemeanor, which is committed for the
benefit of, at the direction of, or in association with any criminal street gang, with the
specific intent to promote, further, or assist in any criminal conduct by gang members,
shall be punished by imprisonment in a county jail not to exceed one year, or by
imprisonment in a state prison for one, two, or three years, provided that any person
sentenced to imprisonment in the county jail shall be imprisoned for a period not to
exceed one year, but not less than 180 days, and shall not be eligible for release upon
completion of sentence, parole, or any other basis, until he or she has served 180 days. If
the court grants probation or suspends the execution of sentence imposed upon the
defendant, it shall require as a condition thereof that the defendant serve 180 days in a
county jail.” This alternative sentencing provision applies to all misdemeanors.
(Robert L. v. Superior Court (2003) 30 Cal. 4th 894, 897; see also People v. Fialho (2014)
229 Cal. App. 4th 1389, 1395-1398 [where sustained enhancement cannot be applied to
defendant’s crime, court may impose uncharged lesser included enhancement]; People v.
Tardy (2003) 112 Cal. App. 4th 783, 787-788 [no due process requirement to separately
charge alternative sentencing provision where information alleges every fact needed to
sustain the provision].)

                                              2
consecutive eight months for marijuana sales, for a total term of three years eight months,
suspended execution of sentence, and placed defendant on five years’ formal probation.
       Defendant appeals. He did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                   /s/
                                                   Robie, J.



We concur:



/s/
Raye, P. J.



/s/
Renner, J.




                                              3